Exhibit 10.1

 

EIGHTH AMENDMENT TO THE AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

 

THIS EIGHTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of October 16, 2020 (this “Agreement”) is entered into among The
Providence Service Corporation, a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders party hereto and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, entered into that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 2, 2013 (as amended by that certain First
Amendment and Consent dated as of May 28, 2014, by that certain Second Amendment
and Consent dated October 23, 2014, by that certain Third Amendment and Consent
dated September 3, 2015, by that certain Fourth Amendment and Consent dated
August 28, 2016, by that certain Fifth Amendment dated as of June 7, 2018, by
that certain Sixth Amendment dated as of July 12, 2019, and by that certain
Seventh Amendment dated as of May 6, 2020, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Amendments to Credit Agreement.

 

(a)     Section 1.01. The following definitions in Section 1.01 of the Credit
Agreement are hereby amended to read as follows:

 

(i)     The definition of “Applicable Rate” is hereby amended and restated in
its entirety to read as follows: “Applicable Rate” means with respect to
Revolving Loans, the Term Loan, Swing Line Loans, Letters of Credit Fees and the
Commitment Fee, the following percentages per annum, based upon the Consolidated
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 7.02(a):

 

Pricing Tier

Consolidated Net

Leverage Ratio

Commitment

Fee

Letter of Credit

Fee

Eurocurrency

Rate Loans

Base Rate

Loans

1

> 3.75:1.0

0.500%

3.50%

3.50%

2.50%

2

< 3.75:1.0 but ≥ 3.25:1.0

0.375%

3.25%

3.25%

2.25%

3

< 3.25:1.0 but ≥ 2.75:1.0

0.350%

2.75%

2.75%

1.75%

4

< 2.75:1.0

0.350%

2.25%

2.25%

1.25%

 

1

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with Section 7.02(a), then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Net Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Eighth Amendment Effective
Date to the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(a) for the first full fiscal
quarter ending after the Eighth Amendment Effective Date shall be determined
based upon Pricing Tier 2. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).

 

(ii)     The definition of “Excluded Subsidiary” is hereby amended as follows:
(i) the “and” appearing at the end of clause (f) is hereby deleted and replaced
with a “,”, (ii) the “.” appearing at the end of clause (g) is hereby deleted
and replaced with “, and”, and (iii) new clause (h) is inserted thereof to read
“(h) any Escrow Issuer”.

 

(iii)     The definition of “Funded Indebtedness” is hereby amended to add the
following sentence at the end thereof: “Notwithstanding the foregoing, Escrow
Notes, and all related Escrow Funds, shall not constitute Funded Indebtedness,
and shall be disregarded for purposes of calculation of Consolidated Interest
Coverage Ratio, Consolidated Interest Charges, Consolidated Leverage Ratio and
Consolidated Net Leverage Ratio until such Escrow Funds are released from the
Escrow Account for the benefit of the Borrower and its Restricted Subsidiaries,
in each case, so long as (i) such Escrow Funds remain in an Escrow Account and
(ii) the release of the proceeds thereof to the Borrower and its Restricted
Subsidiaries is contingent upon the consummation of the Socrates Acquisition
(and, if the Escrow Notes Indenture is terminated prior to the consummation of
the Socrates Acquisition or if the Socrates Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such proceeds shall be promptly applied to satisfy and
discharge all obligations of the Borrower and its Restricted Subsidiaries in
respect of such Indebtedness).”

 

(iv)     The definition of “Maturity Date” is hereby amended and restated in its
entirety as follows: “Maturity Date” means August 2, 2023; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

(v)     The definition of “Relevant Governmental Body” is hereby amended and
restated in its entirety as follows: “Relevant Governmental Body” means the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York.

 

(vi)     The definition of “SOFR” is hereby amended and restated in its entirety
as follows: “SOFR” means, with respect to any Business Day means the secured
overnight financing rate published for such day by the Federal Reserve Bank of
New York, as the administrator of the benchmark (or a successor administrator)
on the Federal Reserve Bank of New York’s website (or any successor source) at
approximately 8:00 a.m. (New York City time) on the immediately succeeding
Business Day and, in each case, that has been selected or recommended by the
Relevant Governmental Body.

 

2

--------------------------------------------------------------------------------

 

 

(vii)     The definition of “Successor Rate Conforming Changes” is hereby
amended and restated in its entirety as follows: “Successor Rate Conforming
Changes” means, with respect to any proposed Successor Rate, any conforming
changes to the definition of Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other technical,
administrative or operational matters (including, for the avoidance of doubt,
the definition of Business Day, timing of borrowing requests or prepayment,
conversion or continuation notices and length of lookback periods) as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Successor Rate exists,
in such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement and
any other Loan Document).

 

(b)     Section 1.01. The definition of “SOFR-Based Rate” is hereby deleted in
its entirety.

 

(c)     Section 1.01. The following definitions are hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order to read as
follows:

 

“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on any Escrow Notes from and including the date of issuance thereof to
and including the date of any potential mandatory redemption to occur if the
proceeds of such Escrow Notes are not released from the applicable Escrow
Account, plus (b) the amount of any original issue discount on such Escrow
Notes, plus (c) all fees and expenses that are incurred in connection with the
issuance of such Escrow Notes and all fees, expenses or other amounts payable in
connection with any redemption of such Escrow Notes.

 

“Eighth Amendment Effective Date” means October 16, 2020.

 

“Escrow Account” means a deposit or securities account at a financial
institution selected by the Borrower (any such institution, an “Escrow Agent”)
into which any Escrow Funds are deposited.

 

“Escrow Account Documents” means the agreement(s) governing an Escrow Account
and any other documents entered into in order to provide the applicable Escrow
Agent (or its designee) Liens on the related Escrow Funds.

 

“Escrow Agent” has the meaning set forth in the definition of the term “Escrow
Account”.

 

“Escrow Funds” means the sum of (a) the proceeds of any Escrow Notes, plus (b)
the related Additional Escrow Amount, plus (c) so long as they are retained in
an Escrow Account, any income, proceeds or products of the foregoing.

 

3

--------------------------------------------------------------------------------

 

 

“Escrow Issuer” means a Subsidiary of the Borrower established for the purpose
of, and having no business activities other than, issuing the Escrow Notes,
receiving and holding the proceeds thereof (and any Additional Escrow Amount) in
the Escrow Account, performing its obligations under the Escrow Notes Documents
(including, if necessary, redeeming the Escrow Notes), performing its
obligations in respect of the Socrates Acquisition, and activities reasonably
related thereto.

 

“Escrow Notes” means debt securities of the Borrower (or, prior to consummation
of the Socrates Acquisition, of an Escrow Issuer, if applicable) issued after
the Eighth Amendment Effective Date; provided that the net proceeds of such debt
securities are deposited into an Escrow Account upon the issuance thereof.

 

“Escrow Notes Documents” mean the Escrow Notes Indentures, the Escrow Account
Documents and any other documents entered into by the Borrower (and/or an Escrow
Issuer, if applicable) in connection with any Escrow Notes.

 

“Escrow Notes Indentures” means the indenture(s) pursuant to which any Escrow
Notes shall be issued.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“LCT Election” has the meaning provided in Section 1.11.

 

“LCT Test Date” has the meaning provided in Section 1.11.

 

“Licensed Entity” has the meaning specified in the definition of Transition
Period.

 

“Limited Condition Acquisition” means (i) the Socrates Acquisition and (ii) any
other Acquisition by the Borrower or any Restricted Subsidiary the consummation
of which is not conditioned on the availability of financing.

 

“Permitted Junior Debt” means (i) Socrates Acquisition Indebtedness and (ii) (x)
subordinated Indebtedness issued or incurred by the Borrower or a Restricted
Subsidiary and (y) senior unsecured Indebtedness issued or incurred by the
Borrower or a Restricted Subsidiary, provided, that in the case of each of
clauses (ii)(x) and (y), (1) the terms of such Indebtedness do not provide for a
final maturity date, scheduled amortization or any other scheduled repayment,
scheduled mandatory redemption or scheduled sinking fund obligation prior to the
date that is 91 days after the Maturity Date (provided that the terms of such
Permitted Junior Debt may require the payment of interest from time to time),
(2) the terms of such Indebtedness do not contain covenants and events of
default that, taken as a whole, are more restrictive than the covenants and
Events of Default set forth in this Agreement and the other Loan Documents, as
reasonably determined in good faith by the Borrower, (3) the terms of such
Indebtedness provide for covenants and events of default customary for
Indebtedness of a similar nature as such Permitted Junior Debt, as reasonably
determined in good faith by the Borrower, (4) subject to Section 1.11, no Event
of Default shall have occurred and be continuing at the time such Indebtedness
is incurred, and (5) subject to Section 1.11, the Borrower shall have delivered
a certificate to the Administrative Agent demonstrating that the Borrower is in
compliance with the financial covenants contained in Section 8.11 as of the most
recent fiscal quarter end for which financial statements were required to be
delivered pursuant to Section 7.01(a) or 7.01(b), determined on a Pro Forma
Basis after giving effect to the incurrence of any such Indebtedness (assuming
for such calculation that such Indebtedness is fully drawn and excluding the
proceeds of such Indebtedness).

 

4

--------------------------------------------------------------------------------

 

 

“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(b).

 

“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:

 

(a)     the spread adjustment, or method for calculating or determining such
spread adjustment, that has been selected or recommended by the Relevant
Governmental Body for the relevant Pre-Adjustment Successor Rate (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto) and which adjustment or method (x) is
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion or (y) solely with respect to Term
SOFR, if not currently published, which was previously so recommended for Term
SOFR and published on an information service acceptable to the Administrative
Agent; or

 

(b)     the spread adjustment that would apply (or has previously been applied)
to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).

 

“Replacement Date” has the meaning specified in Section 3.03(b).

 

“Socrates Acquisition” means the acquisition of OEP AM Holdings, LLC, as
publicly announced by the Borrower on September 29, 2020.

 

“Socrates Acquisition Costs” has the meaning specified in Section 5.02.

 

“Socrates Acquisition Indebtedness” means (i) (x) senior unsecured bridge loans
of the Borrower in an aggregate principal amount not to exceed $600,000,000,
including, at the maturity thereof, rollover extended senior unsecured term
loans and (y) any exchange notes issued to refinance such bridge loans or
extended term loans or (ii) senior unsecured (other than Liens described in
clauses (aa) and (bb) of Section 8.01) debt securities, including any Escrow
Notes, of the Borrower (and/or of an Escrow Issuer, if applicable) in an
aggregate principal amount not to exceed $600,000,000 and, in each case,
Guarantees of such Indebtedness provided by Subsidiaries of the Borrower.

 

“Subsequent Transaction” has the meaning provided in Section 1.11.

 

“Transition Period” means, with respect to any Subsidiary that is subject to an
“affidavit of no control” or similar filing with any Governmental Authority (a
“Licensed Entity”), the period commencing on the date of Acquisition of such
Subsidiary and ending on the date that such “affidavit of no control” or similar
filing is no longer outstanding.

 

5

--------------------------------------------------------------------------------

 

 

(d)     Section 1.03.     Section 1.03(c) is hereby amended and restated in its
entirety as follows:

 

Calculations. Notwithstanding the above, subject to Section 1.11, the parties
hereto acknowledge and agree that all calculations of the Consolidated Leverage
Ratio and Consolidated Net Leverage Ratio (including for purposes of determining
the Applicable Rate) and the financial covenants in Section 8.11 shall be made
on a Pro Forma Basis.

 

(e)     Section 1.11. A new Section 1.11 is hereby added to the Credit Agreement
to read as follows:

 

1.11     Limited Condition Transactions. As it relates to any action being taken
solely in connection with a Limited Condition Acquisition, for purposes of:

 

(a) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or financial test,

 

(b) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated Adjusted EBITDA) or,

 

(c) testing whether a Default or Event of Default has occurred or would result
therefrom,

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder and any such Default or Event of Default exists shall be deemed to be
the date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCT Test Date”), and if, after giving effect to the Limited
Condition Acquisition on a Pro Forma Basis (and the other transactions to be
entered into in connection therewith, including any incurrence of Indebtedness
and the use of proceeds thereof, as if they had occurred on the first day of the
most recently ended Test Period prior to the LCT Test Date), the Borrower or the
applicable Restricted Subsidiary would have been permitted to take such action
on the relevant LCT Test Date in compliance with such ratio, test or basket,
such ratio, test or basket shall be deemed to have been complied with or if no
such Default or Event of Default shall exist on such LCT Test Date then such
condition shall be deemed satisfied on the date of consummation of such LCT Test
Date for purposes of clause (c) above; provided, that, if financial statements
for one or more subsequent fiscal periods shall have become available, the
Borrower may elect, in its sole discretion, to redetermine all such ratios,
tests or baskets on the basis of such financial statements, in which case, such
date of redetermination shall thereafter be deemed to be the applicable LCT Test
Date. For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would have failed to have been complied with as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated Adjusted EBITDA of the Borrower or the Person
subject to such Limited Condition Acquisition or at or prior to the consummation
of the relevant transaction or any Default or Event of Default has occurred and
is continuing on the date of such Limited Condition Acquisition, such baskets,
tests or ratios or requirement will not be deemed to have failed to have been
complied with as a result of such circumstance; however, if any ratios improve
or baskets increase as a result of such fluctuations, such improved ratios or
baskets may be utilized. If the Borrower has made an LCT Election for any
Limited Condition Acquisition, then in connection with any calculation of any
ratio, test or basket availability with respect to any transaction permitted
hereunder (each, a “Subsequent Transaction”) following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis (i) assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) solely in the case of a Subsequent
Transaction constituting a Restricted Payment, assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

 

6

--------------------------------------------------------------------------------

 

 

(f)     Section 3.03. Section 3.03(b) is hereby amended and restated in its
entirety to read as follows:

 

(b)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

(i)     adequate and reasonable means do not exist for ascertaining the
Applicable Reference Rate for an Applicable Currency for any requested Interest
Period, including, without limitation, because the Screen Rate for such
Applicable Currency is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)     the administrator of the Screen Rate for an Applicable Currency or a
Governmental Authority having jurisdiction over the Administrative Agent or such
administrator has made a public statement identifying a specific date after
which (x) the Applicable Reference Rate for an Applicable Currency or the Screen
Rate for an Applicable Currency shall no longer be made available, or used for
determining the interest rate of loans denominated in such Applicable Currency
or (y) the administrator of the Screen Rate for an Applicable Currency will be
insolvent, provided that, in each case, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide the Applicable Reference Rate for such Applicable
Currency after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

 

(iii)     the administrator of the Screen Rate for an Applicable Currency or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement announcing that all Interest Periods and other tenors of
the Applicable Reference Rate for an Applicable Currency are no longer
representative; or

 

(iv)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the Applicable Reference Rate for an Applicable Currency,

 

then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “Replacement Date”), which date
shall be at the end of an Interest Period or on the relevant interest payment
date, as applicable, for interest calculated and shall occur reasonably promptly
upon the occurrence of any of the events or circumstances under clauses (i),
(ii) or (iii) above and, solely with respect to clause (ii) above, no later than
the Scheduled Unavailability Date,

 

7

--------------------------------------------------------------------------------

 

 

(A)      the Applicable Reference Rate for the Dollars will be replaced
hereunder and under any Loan Document with, subject to the proviso below, the
first available alternative set forth in the order below for any payment period
for interest calculated that can be determined by the Administrative Agent, in
each case, without any amendment to, or further action or consent of any other
party to, this Agreement or any other Loan Document (the “LIBOR Successor Rate”;
and any such rate before giving effect to the Related Adjustment, the
“Pre-Adjustment Successor Rate”):

 

(x)     Term SOFR plus the Related Adjustment; and

 

(y)      SOFR plus the Related Adjustment;

 

and in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing the Applicable
Reference Rate for Dollars under this Agreement and under any other Loan
Document in accordance with the definition of “LIBOR Successor Rate” and such
amendment will become effective at 5:00 p.m., on the fifth Business Day after
the Administrative Agent shall have notified all Lenders and the Borrower of the
occurrence of the circumstances described in clause (iv) above unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders object to the
implementation of a LIBOR Successor Rate pursuant to such clause;

 

provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjusted Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment; and

 

(B)     with respect to any Applicable Currency other than Dollars, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing the Applicable Reference Rate for the Applicable Currency
in accordance with this Section 3.03 with another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
syndicated credit facilities syndicated in the U.S. and denominated in the
Applicable Currency for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar syndicated credit
facilities syndicated in the U.S. and denominated in the Applicable Currency for
such benchmarks, each of which adjustments or methods for calculating such
adjustments shall be published on one or more information services as selected
by the Administrative Agent from time to time in its reasonable discretion and
may be periodically updated (each, an “Adjustment;” and any such proposed rate,
an “Applicable Successor Rate” and together with the LIBOR Successor Rate, a
“Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Revolving B Lenders have delivered to the
Administrative Agent written notice that such Required Revolving B Lenders
object to such amendment. If no Applicable Successor Rate has been determined
for the Applicable Currency and the circumstances under clause (i) above exist
or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrower and each Lender.  

 

8

--------------------------------------------------------------------------------

 

 

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a Replacement Date and
(z) the Successor Rate.

 

Any Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such Successor Rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.

 

Notwithstanding anything else herein, if at any time any Successor Rate as so
determined would otherwise be less than 1.00%, the Successor Rate will be deemed
to be 1.00% for the purposes of this Agreement and the other Loan Documents.

 

In connection with the implementation of a Successor Rate, the Administrative
Agent will have the right to make Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Successor Rate Conforming Changes
will become effective without any further action or consent of any other party
to this Agreement; provided that, with respect to any such amendment effected,
the Administrative Agent shall post each such amendment implementing such
Successor Conforming Changes to the Borrower and the Lenders reasonably promptly
after such amendment becomes effective.

 

If the events or circumstances of the type described in Section 3.03(b)(i)-(iii)
have occurred with respect to the Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“Successor Rate.”

 

(g)     Section 3.03. A new clause (c) and a new clause (d) are hereby added to
Section 3.03 of the Credit Agreement to read as follows:

 

(c)     Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(b)(i)-(iii) with respect to an
Applicable Reference Rate for an Applicable Currency, as applicable, if the
Administrative Agent determines that a Successor Rate is not available (or in
the case of the LIBOR Successor Rate, none of the LIBOR Successor Rates are
available) on or prior to the Replacement Date, (ii) if the events or
circumstances described in Section 3.03(b)(iv) have occurred with respect to an
Applicable Reference Rate for an Applicable Currency but a Successor Rates is
not available (or in the case of the LIBOR Successor Rate, none of the LIBOR
Successor Rates are available), or (iii) if the events or circumstances of the
type described in Section 3.03(b)(i)-(iii) have occurred with respect to the
Successor Rate then in effect for an Applicable Currency and the Administrative
Agent determines that the Successor Rate is not available (or in the case of the
LIBOR Successor Rate, none of the LIBOR Successor Rates are available), then in
each case, the Administrative Agent and the Borrower may amend this Agreement
solely for the purpose of replacing the Applicable Reference Rate for the
Applicable Currency or any then current Successor Rate for such Applicable
Currency at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, as applicable, in accordance with this
Section 3.03 with another alternate benchmark rate giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks and, in each case,
including any Related Adjustments and any other mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated. For the avoidance of doubt, any such proposed rate and
adjustments shall constitute a Successor Rate. Any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders (or in the
case of an Alternative Currency, the Required Revolving B Lenders) have
delivered to the Administrative Agent written notice that such Required Lenders
(or in the case of an Alternative Currency, the Required Revolving B Lenders)
object to such amendment.

 

9

--------------------------------------------------------------------------------

 

 

(d)      If, at the end of any Interest Period, relevant interest payment date
or payment period for interest calculated, no Successor Rate has been determined
for an Applicable Currency in accordance with clauses (b) or (c) of this Section
3.03 and the circumstances under clauses (b)(i) or (b)(iii) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in each
such Applicable Currency shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans, Interest Periods, interest payment dates or payment
periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate, until the Successor Rate has been determined in
accordance with clauses (b) or (c). Upon receipt of such notice, (i) the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in each such affected Applicable
Currency (to the extent of the affected Eurocurrency Rate Loans, Interest
Periods, interest payment dates or payment periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified therein
and (ii) any outstanding affected Eurocurrency Rate Loans denominated in an
Alternative Currency shall be prepaid at the end of the applicable Interest
Period in full.

 

(h)     Section 5.02.     Section 5.02 is hereby modified by adding the
following sentence at the end thereof:

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if any portion of the Aggregate Revolving Commitments are utilized to
pay a portion of the purchase price in connection with the Socrates Acquisition
and/or to pay the fees, costs and expenses incurred in connection with the
Socrates Acquisition, including, for the avoidance of doubt, to pre-fund
interest on the proceeds of notes funded into escrow (the “Socrates Acquisition
Costs”), for purposes of the borrowing of such Revolving Loans in an amount not
to exceed the Socrates Acquisition Costs, (x) the only representations and
warranties the accuracy of which shall be a condition precedent to the funding
of the Socrates Acquisition Costs in Loans hereunder are those set forth in
Sections 6.01 (only with respect to subclauses (a) and (b)(ii) thereof and with
respect to subclause (b)(ii) exclusive of requisite governmental licenses,
authorizations, consents and approvals), 6.02 (exclusive of subclauses (b) and
(d) thereof), 6.04, 6.07(b) (only with respect to Events of Default pursuant to
Section 9.01(a), 9.01(f) and (g)) 6.14, 6.18, 6.19 (subject to any post-closing
periods provided for perfection of the Administrative Agent’s security interest
in the Collateral), 6.27 and 6.28 and (y) the requirements set forth in Section
5.02(b) shall be satisfied if no Event of Default under Section 9.01(a), 9.01(f)
or 9.01(g) exists or would result from such proposed Credit Extension or from
the application of the proceeds thereof.

 

10

--------------------------------------------------------------------------------

 

 

(i)     Section 7.12. Section 7.12(b) is hereby modified by adding the following
proviso at the end thereof:

 

; provided, however, with respect to any Licensed Entity, the obligation to
cause such Person to become a Guarantor hereunder shall be deferred until the
end of the Transition Period applicable to such Licensed Entity (it being agreed
that any such Licensed Entity may elect to become a Guarantor during the
Transition Period).

 

(j)     Section 8.01. Section 8.01 is hereby amended as follows: (i) the “and”
appearing at the end of clause (y) is hereby deleted, (ii) the “.” appearing at
the end of clause (z) is hereby deleted and replaced with “;” in lieu thereof;
and (iii) new clauses (aa) and (bb) are hereby added to read as follows:

 

(aa)     Liens on Escrow Funds in favor of any Escrow Agent; and

 

(bb)     Liens on Cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries, including in respect of amounts borrowed hereunder, in Escrow
Accounts for purposes of financing a portion of the Socrates Acquisition.

 

(k)     Section 8.02. Section 8.02(g) is hereby amended and restated in its
entirety as follows:

 

(g)     Permitted Acquisitions, the Matrix Acquisition and the Socrates
Acquisition.

 

(l)     Section 8.03. Section 8.03 is hereby amended to (i) delete the “and”
appearing at the end of clause (v) thereof, (ii) amending and restating clause
(w) as follows: “the Socrates Acquisition Indebtedness;” and (iii) adding the
following clauses (x) and (y) as follows:

 

(x)      Permitted Junior Debt (other than the Socrates Acquisition
Indebtedness); and

 

(y)     all Permitted Refinancing Indebtedness in respect of Indebtedness of the
types referred to in clauses (b) through (h), clause (o), clauses (s) through
(u) above, and clauses (w) and (x) above.     

 

(m)     Section 8.09.

 

 

(i)

Section 8.09(a) is hereby amended by (i) deleting the “and” appearing after
“Section 8.03(t)” and replacing it with “,” in lieu thereof and (ii) adding the
following at the end thereof “and (14) documents in respect of any Permitted
Junior Debt, including any Escrow Notes Documents, and the organizational
documents of any Escrow Issuer”.

 

 

(ii)

Section 8.09(b) is hereby amended by (i) deleting the “and” appearing after “the
Convertible Indebtedness Notes Documents” and replacing it with “,” in lieu
thereof and (ii) adding the following at the end thereof “and (xi) documents in
respect of any Permitted Junior Debt, including any Escrow Notes Documents, and
the organizational documents of any Escrow Issuer”

 

(n)     Section 8.11. Section 8.11(a) is hereby amended and restated in its
entirety as follows:

 

11

--------------------------------------------------------------------------------

 

 

(a)     Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:

 

Period Ending

Maximum

Consolidated Net

Leverage Ratio

Eighth Amendment Effective Date through

September 30, 2021 (or, if the Increase Period occurred, the last fiscal quarter
of the Increase Period)

4.00 to 1.00

December 31, 2021 (or, if the Increase Period occurred, the first fiscal quarter
ending after the Increase Period) and each fiscal quarter thereafter

3.50 to 1.00

 

Notwithstanding the foregoing, with respect to the four fiscal quarters ending
after the consummation of the Socrates Acquisition (it being understood such
four quarter period shall commence with the fiscal quarter in which in the
Socrates Acquisition is consummated and such four quarter period shall be
defined as the “Increase Period”), the Borrower shall not permit the
Consolidated Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower during such four quarter period to be greater than 4.50 to 1.00.

 

(o)     Section 8.18. A new Section 8.18 is hereby added to the Credit Agreement
to read as follows:

 

8.18     Prometheus. The parties hereto acknowledge that, as of the Eighth
Amendment Effective Date, the Loan Parties’ interest in the Mercury Joint
Venture is held through Prometheus Holdco, LLC (“Prometheus”), a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.
Notwithstanding anything to the contrary in Article VII or this Article VIII,
(a) so long as substantially all of the assets of Prometheus consist of Equity
Interests in the Mercury Joint Venture, Prometheus shall be deemed listed on
Schedule 1.01(a) as of its date of formation, (b) the Loan Parties’ interest in
the Mercury Joint Venture shall be permitted to be held through Prometheus, and
(c) the provisions of Section 8.05(c), addressing Dispositions of the Loan
Parties’ interest in the Mercury Joint Venture, shall apply also to a
Disposition by Prometheus of its interest in the Mercury Joint Venture, and/or
to a Disposition by the Loan Parties of their interest in Prometheus.

 

2.     Conditions Precedent. This Agreement shall be effective upon the
satisfaction or waiver of the following conditions (the date of such
satisfaction or waiver of such conditions being herein referred to as the
“Eighth Amendment Effective Date”): (i) execution and delivery of counterparts
hereof by the Borrower, the Guarantors, the Lenders and the Administrative
Agent; (ii) receipt by the Administrative Agent of (x) copies of the
Organization Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable (or, to the
extent such Organization Documents have not been amended or modified since the
Closing Date (or such later date when such Organization Documents were delivered
to the Administrative Agent), a certification from a secretary or assistant
secretary of such Loan Party that no amendments or modifications to such
Organization Documents have been made since the Closing Date (or such later date
when such Organization Documents were delivered to the Administrative Agent)),
and certified by a secretary or assistant secretary of such Loan Party to be
true and correct as of the Eighth Amendment Effective Date, (y) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party and (z) good standings or similar certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing and in good standing its state
of organization or formation (to the extent the concept of good standing is
applicable to such Loan Party under the laws of such jurisdiction), in each case
dated as of a recent date; (iii) receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Eighth Amendment Effective
Date, and in form and substance reasonably satisfactory to the Administrative
Agent; (iv) [reserved]; (v) the Administrative Agent shall have received, for
the benefit of each Lender executing this Agreement (other than the Exiting
Lender), a fee equal to 0.375% of such Lender’s Revolving Commitment and (vi)
the Loan Parties having paid the reasonable and invoiced out-of-pocket costs and
expenses of the Administrative Agent, including, without limitation, the
reasonable and invoiced fees and expenses of Moore & Van Allen, PLLC.

 

12

--------------------------------------------------------------------------------

 

 

3.      Agreement on Escrow Funds. Notwithstanding anything else to the contrary
in the Credit Agreement or any other Loan Document, the parties hereto agree
that any assets subject to a Lien described in clauses (aa) and (bb) of Section
8.01 of the Credit Agreement (as amended hereby), for so long as such assets
shall be subject to such Lien, shall not constitute Collateral under the Credit
Agreement or any Loan Document, and the Administrative Agent and the Secured
Parties (as defined in the Security and Pledge Agreement) shall not be entitled
to, and shall not have, a Lien thereon securing the Obligations.

 

4.      [Reserved].

 

5.      Miscellaneous.

 

(a) The Credit Agreement, Security Agreement and Pledge Agreement and the
obligations of the Loan Parties thereunder and under the other Loan Documents
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Agreement is a Loan Document.

 

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c) The Borrower and the Guarantors hereby represent and warrant as follows:

 

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

 

(ii) This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

(iii) No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement other than (A)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, that have already been obtained, taken, given or made and are in
full force and effect, (B) filings and recordings necessary to perfect and
continue certain Liens on the Collateral created by the Collateral Documents and
(C) recording of the transfer of registrations and applications for IP Rights
upon foreclosure.

 

13

--------------------------------------------------------------------------------

 

 

(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date in which
case they shall be true and correct or true and correct in all material
respects, as applicable, as of such earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or an Event of Default.

 

(e) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract. This
Agreement and any other Loan Document may be executed and delivered by
electronic means (including electronic image, facsimile, “.pdf”, “.tif” and
“.jpeg”), and thereupon such agreement, certificate or instrument shall be
treated in each case and in all manner and respects and for all purposes as an
original agreement, certificate or instrument and shall be considered to have
the same binding legal effect as if it were an original manually-signed
counterpart thereof delivered in person. No party to this Agreement or any other
Loan Document shall assert the fact that electronic means were used to make or
deliver a signature, or the fact that any signature, agreement, certificate or
instrument was created, transmitted or communicated through the use of
electronic means, as a defense to the formation, effectiveness, validity or
enforceability of any such agreement, certificate or instrument.

 

(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

(g) EACH PARTY HERETO AGREES AS SET FORTH IN SECTION 11.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

THE PROVIDENCE SERVICE CORPORATION

 

By:     /s/ Kathryn Stalmack                                      

Name:      Kathryn Stalmack

Title:        Senior Vice President, General Counsel and Secretary

    GUARANTORS: 

LOGISTICARE SOLUTIONS, LLC

 

By:     /s/ Kathryn Stalmack                                      

Name:   Kathryn Stalmack

Title:     Senior Vice President, General Counsel and Secretary

 

Health Trans, Inc.

Red Top Transportation, Inc.

Ride Plus, LLC

ProvADO TECHNOLOGIES, LLC

CIRCULATION, INC.

National MedTrans, LLC

CALIFORNIA MEDTRANS NETWORK MSO LLC

CALIFORNIA MEDTRANS NETWORK IPA LLC

FLORIDA MEDTRANS NETWORK MSO LLC

FLORIDA MEDTRANS NETWORK LLC

METROPOLITAN MEDICAL TRANSPORTATION IPA, LLC

TRIMED, LLC

 

 

 

By:     /s/ Kathryn Stalmack                                      

Name:     Kathryn Stalmack

Title:       Secretary

 

[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

 

administrative agent:

bank of america, n.a.,

as Administrative Agent

 

By:     /s/ Gavin Shak          

Name: Gavin Shak

Title: Assistant Vice President

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

LENDERS:   

bank of america, n.a.,

as a Lender, Swing Line Lender and L/C Issuer

 

By:     /s/ Heath B Lipson                    

Name:      Heath B Lipson

Title:        Senior Vice President

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

 

TRUIST BANK,

as a Lender

 

By:           /s/ Katie Lundin               

Name:   Katie Lundin

Title:     Director

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By:     /s/ Erik Barragan                     

Name: Erik Barragan

Title: Authorized Officer

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK, N.A.

as a Lender

 

By:     /s/ Patrick Epum                    

Name: Patrick Epum

Title:      Director

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

 

REGIONS BANK,

as a Lender

 

By:     /s/ Robert Laporte                    

Name: Robert Laporte

Title:      Director

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

By:     /s/ Jennifer Culbert                     

Name:      Jennifer Culbert

Title:     Vice President

 

 

 

By:      /s/ Michael Strobel                    

Name:     Michael Strobel

Title:     Vice President

   

 

 

[Signature Page to Eighth Amendment to Amended and Restated Credit and Guaranty
Agreement]